Exhibit 10.1
SENTISEARCH, INC.
     SentiSearch, Inc., a Delaware corporation (the “Company” or “SentiSearch”),
is intending to sell to a limited number of qualified investors an amount of
shares of the Company’s common stock, par value $.0001 per share (“Common
Stock”), such that in the aggregate the Company will raise up to $1,000,000. The
actual closing of the sale may occur in multiple tranches, each at the then
public trading price for the Common Stock. It is expected that the initial
closing will occur after receipt by SentiSearch of subscriptions for not less
than $500,000 (the “Initial Closing”), and that subsequent closings will occur
after receipt of subscriptions for not less than an additional $250,000. The
specific timing and amount of the closings, as well as the total dollar amount
of the subscriptions accepted, will be determined by the Company, in its sole
discretion. Based on the closing price on April 17, 2008 of $0.19 per share, the
Company could be selling up to approximately 5.3 million shares of Common Stock
(the “Shares”) in the offering.
     The minimum subscription for the Shares by any investor is $50,000. The
Company reserves the right to accept or reject any subscription, in whole or in
part, and any subscription that is not accepted will be returned without
interest. Subscriptions received by the Company will be placed in the Company’s
operating account, as no escrow will be established. To the extent investors
subscribe for an amount greater than the Company desires to receive, any excess
amount shall be returned to the investors pro rata based upon the number shares
owned by such investor in relation to the total number of shares owned by all
investors whose subscriptions have been accepted by the Company (as determined
prior to the purchase of any Shares). Please review the Company’s Annual Report
on Form 10-KSB for the fiscal year ended December 31, 2007 (the “Annual Report”)
filed with the Securities and Exchange Commission (the “SEC”), as well as the
letter sent to all shareholders of record of the Company on March 11, 2008 (a
copy of which is additionally enclosed for your convenience), prior to your
completion of the Subscription Agreement.
     As described in the March 11, 2008 letter to our shareholders, we intend to
use the money from the financing for general working capital purposes, including
possibly funding research and development efforts and pursuing joint ventures or
some form of collaboration with another entity or entities who have interest in
our olfaction technology. Various other academic institutions and private
companies have been and are engaged in this field, and some of the things being
worked on may be complimentary and others may be directly competitive to the
Company’s intellectual property and possible activities. The Company has
recently advised one such company of the existence of the Company’s intellectual
property rights, and that it will defend all such rights against any
infringement.
     As of today, the Company is authorized to issue 8,000,000 shares of Common
Stock, of which 7,694,542 shares are issued. The Company’s Board of Directors
has authorized an increase of 6.5 million shares of Common Stock, subject to
stockholder approval of this increase, in part to permit the contemplated
financing to occur. As a result, prior to the issuance of any Shares pursuant to
this Subscription Agreement, the Company is required to receive the approval of
the holders of at least a majority of its outstanding shares of Common Stock to
amend the Company’s Certificate of Incorporation to increase the number of
authorized shares of Common Stock from 8,000,000 shares to 14,500,000 shares
(“Stockholder Approval”). No Shares will be issued, and no subscribing person
will be deemed to own any Shares, until such time as Stockholder Approval has
been received by the Company. In the event that Stockholder Approval is not
received by the Company, your dollar subscription amount for the Shares will not
be returned but instead will automatically be converted into a subscription for
debt of the Company to be issued at that time. The debt will be unsecured,
mature in one year from the date of issuance, and bear interest (which will
accrue and be payable at maturity) at a rate equal to ten percent (10%) per
annum. The form of this debt security is attached as Exhibit A hereto.

S-1



--------------------------------------------------------------------------------



 



INSTRUCTIONS TO INVESTORS
     Persons wishing to subscribe for Shares in the Company must perform the
following:

  1.   Complete and execute the Subscription Agreement, inserting the date.    
2.   Please indicate the dollar amount of Shares (based on the price as noted
above) you wish to purchase and include the purchase price in Section 1 of the
Subscription Agreement (on page S-3).     3.   Make a check payable to:        
“SentiSearch, Inc.”     4.   Mail or send via overnight courier the check to:  
      Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, New York 10103
Attention: Traci Tomaselli, Esq.

     4. Please note that the Initial Closing is expected to occur on or about
Monday, May 12, 2008. If you desire to be included in the Initial Closing please
submit a completed Subscription Agreement and check payable to SentiSearch, Inc.
to Fulbright & Jaworski L.L.P., 666 Fifth Avenue, New York, New York 10103,
Attention: Traci Tomaselli, Esq., by no later than Friday, May 9, 2008.
Note to Partnership, Corporate and Trust Subscribers:

  —   Partnerships provide a copy of the partnership agreement, as amended to
date, showing the date of formation and giving evidence of the authority of the
person(s) signing the subscription documentation to do so.     —   Corporations
provide a copy and the filing date of the articles of incorporation and bylaws,
as amended to date, and a corporate resolution authorizing the purchase of the
Shares and giving authority to the person(s) signing the subscription documents
to do so.     —   Trusts provide a copy of the trust agreement as amended to
date, showing the date of formation and giving evidence of the authority of the
person(s) signing the subscription documentation to do so.

S-2



--------------------------------------------------------------------------------



 



SUBSCRIPTION AGREEMENT
SENTISEARCH, INC.
SentiSearch, Inc.
1217 South Flagler Drive, 3rd Floor
West Palm Beach, Florida 33401
Attention: Chief Executive Officer
Ladies and Gentlemen:
     The undersigned (the “Investor”) hereby irrevocably subscribes for $___of
shares of Common Stock of SentiSearch, Inc., a Delaware corporation (the
“Company”), based on the then public trading price for the Common Stock on the
date of the applicable closing (the “Subscription Shares”) and subject to the
following terms and conditions agreed upon by the Investor and the Company. The
undersigned Investor acknowledges that to the extent that Stockholder Approval
is not received by the Company, the dollar subscription amount of the Investor’s
subscription hereunder will not be returned but instead will automatically be
converted into a subscription for debt of the Company which will be unsecured,
mature in one year from the date of issuance, and bear interest (which will
accrue and be payable at maturity) at a rate equal to ten percent (10%) per
annum. The form of this debt security is attached as Exhibit A hereto (the “Debt
Securities”). The securities issued pursuant to this Subscription Agreement,
whether Subscription Shares or Debt Securities, as the case may be, are referred
to herein as “Subscription Securities”.
     1. Purchase Price. The Investor shall pay $___for the Subscription
Securities by a check payable to the order of SentiSearch, Inc., delivered by
the Investor to Fulbright & Jaworski L.L.P., 666 Fifth Avenue, New York, New
York 10103, Attention: Traci Tomaselli, with the execution and delivery of this
Subscription Agreement.
     2. Acceptance of Subscription. It is understood and agreed that the Company
shall have the right, at any time prior to receipt of notice of cancellation
from the Investor to accept or reject this Subscription Agreement, in whole or
in part, and that the same shall be deemed to be accepted by the Company only
when executed by an authorized officer of the Company. Further, the Investor
acknowledges and agrees that, to the extent investors oversubscribe for the
Subscription Securities then any excess amount shall be returned to the
investors pro rata based upon the number shares owned by such investor in
relation to the total number of shares owned by all investors whose
subscriptions have been accepted by the Company (as determined prior to the
purchase of any Subscription Securities).
     3. Investor Representations. The Investor hereby represents and warrants to
the Company as follows:

  (a)   The Investor is relying solely on the information filed by the Company
with the SEC or contained in this Subscription Agreement, which the Investor
acknowledges it has received, read and understood the terms contained herein and
is not relying upon any oral representations in making the decision to purchase
the Subscription Securities.

S-3



--------------------------------------------------------------------------------



 



  (b)   The Investor has carefully reviewed and understands the risks of, and
other consideration relating to, the purchase of the Subscription Securities,
including without limitation the risks set forth in the “Risk Factors” section
of the Annual Report.     (c)   The Investor should be considered to be a
sophisticated investor, is familiar with the risks inherent in speculative
investments such as in the Company, has such knowledge and experience in
financial business matters that it is capable of evaluating the merits and risks
of the investment in the Subscription Securities.     (d)   The Investor is
purchasing the Subscription Securities without being furnished any offering
literature or prospectus.     (e)   The Investor has been afforded the
opportunity to ask questions of, and receive answers from, the Company’s
management about the business and affairs of the Company and concerning the
terms and conditions of the offering of the Subscription Securities, and to
obtain any additional information, to the extent that the Company possessed such
information or could acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the information otherwise obtained by or
furnished to the Investor in connection with the offering of the Subscription
Securities. The Investor agrees that the Company has furnished to the Investor
all information which the Investor considered necessary to form a decision
concerning the purchase of the Subscription Securities, and no valid request to
the Company by the Investor for information of any kind about the Company has
been refused or denied by the Company or remains unfulfilled as of the date
hereof.     (f)   The Investor acknowledges that the Company does not currently
have enough authorized shares of Common Stock available to issue the Shares and
that Stockholder Approval must be received by the Company prior to the issuance
of the Subscription Shares to the Investor and further acknowledges that in the
event the Company is unable to receive Stockholder Approval that the Investor’s
subscription under this Subscription Agreement shall be deemed a subscription
for Debt Securities in an amount equal to the purchase price paid for such
Subscription Shares.     (g)   The Investor recognizes that the Subscription
Securities have not been registered under the Securities Act of 1933, as amended
(“Securities Act”), nor under the securities laws of any state and, therefore,
cannot be resold unless resale of the Subscription Securities is registered
under the Securities Act or unless an exemption from registration is available;
no public agency has passed upon the accuracy or adequacy of the information
contained in herein or the fairness of the terms of the offering; the Investor
may not sell the Subscription Securities without registering them under the
Securities Act and any applicable state securities laws unless exemptions from
such registration requirements are available with respect to any such sale.    
(h)   The Subscription Securities being acquired by Investor are being acquired
for the Investor’s own account and for the purpose of investment and not with a
view to,

S-4



--------------------------------------------------------------------------------



 



      or in connection with, the resale, transfer or other distribution thereof
in violation of the Securities Act, nor with any present intention of so
reselling, transferring or distributing the Subscription Securities. Any sale,
transfer or other disposition of the Subscription Securities will be made only
if such securities are registered under the Securities Act, or the sale is made
in compliance with an exemption under the Securities Act, or the rules
thereunder, and any applicable state securities laws. No one other than the
Investor has any beneficial interest in said securities.     (i)   The Investor
understands and acknowledges that the Investor has no right to require
registration of resale of the securities purchased hereby under the Securities
Act or under any state securities laws.     (j)   The Investor is an Accredited
Investor within the meaning of Regulation D promulgated under the Securities
Act. An Accredited Investor shall mean any person who comes within any of the
following categories, or who the Company reasonably believes comes within any of
the following categories, at the time of the sale of the securities to that
person:

  (1)   Any bank as defined in section 3(a)(2) of the Securities Act or savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in an individual or fiduciary capacity;
brokers and dealers registered under Section 15 of the Securities Exchange Act
of 1934; an insurance company as defined in section 2(13) of the act; an
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in section 2(a)(48) of that act; a Small
Business Investment Company licensed by the U. S. Small Business Administration
under section 301(c) or (d) of the Small Business Investment Act of 1958; an
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in section 3(21) of such act, which is either a bank,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000;     (2)   Any private business
development company as defined in section 202(a)(22) of the Investment Advisers
Act of 1940;     (3)   Any organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets of more than $5,000,000;     (4)   Any director,
executive officer, or general partner of the issuer of the securities being
offered or sold, or any director, executive officer, or general partner of a
general partner of that issuer;     (5)   Any natural person whose individual
net worth, or joint net worth with that person’s spouse, at the time of his
purchase exceeds $1,000,000;

S-5



--------------------------------------------------------------------------------



 



  (6)   Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching that same level in the current year;     (7)   Any trust, with total
assets in excess of $5,000,000, not formed for the specific purpose of acquiring
the securities offered, whose purchase is directed by a sophisticated person as
described in Rule 506(b)(2)(ii) of Regulation D; and     (8)   Any entity in
which all of the equity owners are Accredited Investors.

  (k)   The Investor recognizes that the total amount of funds tendered to
purchase the Subscription Securities is placed at the risk of the business and
may be completely lost. The Investor understands that there can be no assurance
of profitable operations and that the purchase of Subscription Securities as an
investment involves substantial risks.     (l)   The Investor realizes that the
Subscription Securities cannot readily be sold, that it may not be possible to
sell or dispose of the Subscription Securities and therefore the Subscription
Securities must not be purchased unless the Investor has liquid assets
sufficient to assure that such purchase will cause no undue financial
difficulties and the Investor can provide for current needs and possible
personal contingencies.     (m)   The Investor confirms and represents that the
Investor is able (i) to bear the economic risk of Investor’s investment, (ii) to
hold the securities for an indefinite period of time, and (iii) to afford a
complete loss of the Investor’s investment. The Investor also represents that
the Investor has (i) adequate means of providing for the Investor’s current
needs and possible personal contingencies, and (ii) no need for liquidity in
this particular investment.     (n)   The Investor understands that there are
substantial restrictions on the transferability of the component parts of the
Subscription Securities and that any certificate or other document evidencing
the component parts of the Subscription Securities will have substantially the
following restrictive legend thereon:         “THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE. SUCH SECURITIES MAY NOT BE SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED AT ANY TIME EXCEPT UPON REGISTRATION OR
UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR EVIDENCE SATISFACTORY TO THE
COMPANY THAT

S-6



--------------------------------------------------------------------------------



 



      ANY SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES ACT OR THE SECURITIES
LAWS OF ANY STATE.”     (o)   All information which the Investor has provided to
the Company concerning the Investor’s financial position and knowledge of
financial and business matters is correct and complete as of the date set forth
herein, and if there should be any material change in such information prior to
acceptance of this Subscription Agreement by the Company, the Investor will
immediately provide the Company with such information.     (p)   In subscribing
for the Subscription Securities, the Investor is relying solely upon independent
investigation and has carefully considered the Company’s business, prospects,
operations and financial condition and has, to the extent the Investor believes
such discussion necessary, discussed with the Investor’s professional legal, tax
and financial advisors and the Investor’s other representative(s), if any, the
suitability of an investment in the Company for the Investor’s particular tax
and financial situation and the Investor and the Investor’s advisors or the
Investor’s other representative(s), if any, have determined that the investment
is a suitable investment for the Investor.     (q)   The Investor is familiar
with the terms, risks and merits of an investment in the Company through the
subscription for the purchase of the Subscription Securities. The Investor has
been presented with and has acted upon the opportunity to ask questions and
receive answers from the Company relating to the terms and conditions of the
offering in order to obtain any additional information necessary to verify the
accuracy of the information made available to Investor.     (r)   The Investor
has not become aware of the offering of the Subscription Securities by any form
of general solicitation or advertising, including, but not limited to
advertisements, articles, notices or other communications published in any
newspaper, magazine or other similar media or broadcast over television or radio
or any seminar or meeting where those individuals that have attended have been
invited by any such or similar means of general solicitation or advertising.    
(s)   The Investor acknowledges that the Company is currently a development
stage company and has a limited operating history and that the Company intends
to use the money from the financing for general working capital purposes,
including possibly funding research and development efforts and pursuing joint
ventures or some form of collaboration with another entity or entities who
interest in the Company’s olfaction technology. The Investor recognizes that
various other academic institutions and private companies have been and are
engaged in this field, and some of the things being worked on may be
complimentary and others may be directly competitive to the Company’s
intellectual property and possible activities.     (t)   The Investor is a bona
fide resident of the state set forth as his, her or its “residence address” in
Subscription Agreement, and that (i) if a corporation,

S-7



--------------------------------------------------------------------------------



 



      partnership, trust, or other form of business organization, it has its
principal office within such state; (ii) if an individual, he or she has his or
her principal residence in such state; and (iii) if a corporation, partnership,
trust, or other form of business organization which was organized for the
specific purpose of acquiring the Subscription Securities in the Company, all of
its beneficial owners are residents of such state.     (u)   The Investor agrees
that:

  (1)   the subscription hereunder is irrevocable, and that this Subscription
Agreement and any agreements of the Investor hereunder shall survive the death
or disability of the Investor and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and assigns. If the Investor is more than one person, the
obligations of the Investor hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his or
her heirs, executors, administrators, successors, legal representatives and
assigns.     (2)   the Investor will not transfer or assign this subscription or
any interest therein;     (3)   this subscription may be accepted or rejected,
in whole or in part, by the Company, without giving any reason therefor; and    
(4)   in the event the offering of Subscriptions Securities is oversubscribed,
the Company may, in its sole discretion, reject certain subscriptions or
allocate Subscription Securities among subscribers, or a combination thereof
based upon the number shares owned by such subscriber in relation to the total
number of shares owned by all subscribers whose subscriptions have been accepted
by the Company (as determined prior to the purchase of any Subscription
Securities).

  (v)   The Investor acknowledges that this Subscription Agreement will not be
valid, binding and enforceable until the subscription hereunder is accepted and
approved by the Company. The Investor understands and agrees that the Company,
in its sole discretion, reserves the right to accept or reject this or any other
subscription for the Subscription Securities in whole or in part at any time
prior to a Closing, notwithstanding prior receipt by the Investor of notice of
acceptance. In the event that this subscription is rejected in whole or in part,
the Company shall promptly cause the return of the applicable portion of the
purchase price of the Subscription Securities to the Investor, and this
Subscription Agreement shall thereafter have no force or effect to that extent.

     4. Investor Consent. By executing this Subscription Agreement below, the
Investor hereby consents to, and irrevocably agrees to vote all shares of Common
Stock held or voted by the Investor in favor of, an amendment to the Company’s
Certificate of Incorporation to increase the number of

S-8



--------------------------------------------------------------------------------



 



authorized shares of Common Stock from 8,000,000 shares of Common Stock to
14,500,000 shares of Common Stock.
     5. Company Representations. The Company represents and warrants as follows:

  (a)   The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the corporate
power and authority to carry on its business as now conducted, and to own and
operate the properties and assets now owned and operated by it.     (b)  
Subject to the receipt of Stockholder Approval, the issuance of the Subscription
Shares has been duly authorized by all necessary corporate action of the Company
and does not conflict with the terms of the bylaws, certificate of incorporation
or material agreements of the Company. In the event Stockholder Approval is not
received, the issuance of the Debt Securities has been duly authorized by all
necessary corporate action of the Company and does not conflict with the terms
of the bylaws, certificate of incorporation or material agreements of the
Company.     (c)   To the Company’s knowledge, the Company’s Annual Report on
Form 10-KSB for the year ended December 31, 2007 as filed with the SEC, was, on
the date it was filed, complete and accurate in all material respects, and did
not contain any material misstatement or omit to state any facts that are
material to the operations or financial results of the Company, as of the date
made.     (d)   The authorized capital stock of the Company as of April 17, 2008
consists of 8,000,000 shares of Common Stock, of which 7,694,542 shares are
issued and outstanding. All of the issued and outstanding shares of capital
stock of the Company are, and, subject to receipt of Stockholder Approval, the
Subscription Shares will be, duly authorized, validly issued, fully paid and
non-assessable.

     6. Closing. Subject to the terms and conditions contained herein, it is
expected that the initial closing of the transactions contemplated hereby will
take place upon receipt from Investors, and acceptance by the Company, of
subscriptions to purchase at least $500,000 of Shares (the “Initial Closing”);
and that the Company may hold additional closings with respect to the sale of
Shares at any time following the Initial Closing upon the receipt from the
investors of subscriptions to purchase not less than $250,000 of additional
Shares (each an “Additional Closing”). The specific timing of the Initial
Closing and each Additional Closing, as well as the total dollar amount of the
subscriptions accepted, will be determined by the Company, in its sole
discretion. The date of the Initial Closing and each Additional Closing is
referred to herein as a “Closing Date”. To the extent Stockholder Approval is
received, the Company shall issue shares representing the Subscription Shares
promptly following the later of the applicable Closing Date or the date
Stockholder Approval is received. To the extent Stockholder Approval is not
received, the Company shall issue debt representing the Debt Securities promptly
following the later of the applicable Closing Date or the date Stockholder
Approval is voted against.

S-9



--------------------------------------------------------------------------------



 



     7. Indemnification. It is acknowledged that the meaning and legal
consequences of the representations and warranties contained in this
Subscription Agreement are understood and the Investor hereby agrees to
indemnify and hold harmless the Company and each officer and director thereof,
and the Company hereby agrees to indemnify and hold harmless the Investor, from
and against any and all loss, damage and liability due to or arising out of a
breach of any of the representations and warranties made in this Subscription
Agreement by the Investor or the Company, as the case may be. The
representations and warranties contained herein are intended to and shall
survive delivery of this Subscription Agreement, and the completion of the
transactions set forth herein.
     8. Miscellaneous.
          (a) Amendment or Waiver; Assignment. This Subscription Agreement may
not be modified or amended without the prior consent of the parties hereto. No
failure or delay on the part of either party in exercising any right hereunder
shall operate as a waiver; nor shall any single or partial exercise of any such
right preclude any other or further exercise thereof or the exercise of any
other rights. No waiver of any such right or amendment hereof shall be effective
unless given in writing. No waiver of any such right shall be deemed a waiver of
any other right hereunder. Neither this Subscription Agreement nor any right or
benefits hereunder may be assigned by the Company, but Investor may assign this
Subscription Agreement to any transferee of the Subscription Shares, subject to
compliance by Investor with all state and federal securities laws and
regulations.
          (b) Binding Effect. This Subscription Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
          (c) Severability. If any provision hereof shall be held to be void,
illegal or unenforceable it shall be deemed severable from the remaining
provisions hereof which shall remain in full force and effect.
          (d) Notices. Any notice to be given hereunder shall be given (except
as otherwise expressly set forth herein) by registered prepaid airmail, air
courier service or by fax or may be delivered by hand and shall be deemed to
have been received, if given by registered prepaid airmail, seven days after
posting; if given by telecopier, on receipt of the telecopier confirmation; and
if delivered by hand or by air courier, at the time of such delivery, if to
Investor at the address set forth on the signature page hereof, and if to the
Company at SentiSearch, Inc., 1217 South Flagler Drive, 3rd Floor, West Palm
Beach, Florida, Attention: Chief Executive Officer.
          (e) Governing Law; Jurisdiction.
               (i) THIS SUBSCRIPTION AGREEMENT AND THE OBLIGATIONS OF THE
PARTIES HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAWS PROVISIONS
THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.
               (ii) Each party hereto knowingly and voluntarily waives any and
all rights it may have to a trial by jury with respect to any litigation based
on, or arising out of, under, or in connection with, this Subscription
Agreement. Each party is hereby authorized to submit, as conclusive

S-10



--------------------------------------------------------------------------------



 



evidence of such waiver of jury trial, this Subscription Agreement to a court
that has jurisdiction over the subject matter of such litigation and the parties
to this Subscription Agreement.
               (f) Entire Agreement. This Subscription Agreement contains the
entire agreement between the parties relating to the subject matter herein and
supersedes all previous oral statements and other writings with respect thereto.
               (g) Execution in Counterparts. This Subscription Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
TYPE OF OWNERSHIP (CHECK ONE)

             
___
  INDIVIDUAL OWNERSHIP (one
signature required)   ___   COMMUNITY PROPERTY (one signature if shares are held
in one name, i.e., managing spouse; two signatures required if interest is held
in both names)
 
           
___
  CORPORATION (Please include certified corporate resolution authorizing
signature.)   ___   PARTNERSHIP (Please include a copy of the statement of
partnership or partnership agreement authorizing signature.)
 
           
___
  TRUST (Please include name of trust, name of trustee, date trust was formed
and copy of the trust agreement or other authorization.)        

 
Please print the exact name (registration)
Investor desires on records of the Company.

     
 
Street Address                      Suite or Apt.
   
 
   
 
City,                      State                      Zip Code
   
 
   
(            )
 
Telephone
   
 
   
 
Social Security or Taxpayer I.D. Number
   
 
   
 
State of Residence
   

S-11



--------------------------------------------------------------------------------



 



EXECUTION
Please execute this Subscription Agreement by completing the appropriate section
below.

1.   If the subscriber is an INDIVIDUAL, complete the following:

     
 
   
 
  Signature of Investor
 
   
 
   
 
  Name (please type or print)
 
   
 
   
 
  Signature of Spouse or Co-Owner if funds are to be invested as joint tenants
by the entirety or community property.
 
   
 
   
 
  Name (please type or print)

2.   If the subscriber is a CORPORATION, complete the following:       The
undersigned hereby represents, warrants and covenants that the undersigned has
been duly authorized by all requisite action on the part of the corporation
listed below (“Corporation”) to acquire the Subscription Shares (or the Debt
Securities, as applicable) and, further, that the Corporation has all requisite
authority to acquire such Subscription Shares (or the Debt Securities, as
applicable).       The officer signing below represents and warrants that each
of the above representations or agreements or understandings set forth herein
applies to that Corporation and that he has authority under the articles of
incorporation, bylaws, and resolutions of the board of directors of such
Corporation to execute this Subscription Agreement. Such officer encloses a true
copy of the articles of incorporation, the bylaws and, as necessary, the
resolutions of the board of directors authorizing a purchase of the investment
herein, in each case as amended to date.

                            Name of Corporation (please type or print)    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

S-12



--------------------------------------------------------------------------------



 



3.   If the subscriber is a PARTNERSHIP, complete the following:       The
undersigned hereby represents, warrants and covenants that the undersigned is a
general partner of the partnership named below (“Partnership”), and has been
duly authorized by the Partnership to acquire the Subscription Shares (or the
Debt Securities, as applicable) and that he has all requisite authority to
acquire such Subscription Shares (or the Debt Securities, as applicable) for the
Partnership.       The undersigned represents and warrants that each of the
above representations or agreements or understandings set forth herein applies
to that Partnership and he is authorized by such Partnership to execute this
Subscription Agreement. Such partner encloses a true copy of the partnership
agreement of said Partnership, as amended to date, together with a current and
complete list of all partners thereof.

                            Name of Partnership (please type or print)    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

4.   If the subscriber is a TRUST, complete the following:       The undersigned
hereby represents, warrants and covenants that he is duly authorized by the
terms of the trust instrument (“Trust Instrument”) for the (“Trust”) set forth
below to acquire the Subscription Shares (or the Debt Securities, as applicable)
and the undersigned, as trustee, has all requisite authority to acquire such
Subscription Shares (or the Debt Securities, as applicable) for the Trust.      
The undersigned, as trustee, executing this Subscription Agreement on behalf of
the Trust, represents and warrants that each of the above representations or
agreements or understandings set forth herein applies to that Trust and he is
authorized by such Trust to execute this Subscription Agreement. Such trustee
encloses a true copy of the Trust Instrument of said Trust as amended to date.

                            Name of Trust (Please type or print)    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

S-13



--------------------------------------------------------------------------------



 



ACCEPTED BY THE COMPANY this            day of                      2008.
SENTISEARCH, INC.

       
By:
   
Name:
  Joseph K. Pagano
Title:
  Chief Executive Officer and Chairman of the Board

S-14



--------------------------------------------------------------------------------



 



EXHIBIT A
SENTISEARCH, INC.
FORM OF UNSECURED PROMISSORY NOTE

      $                                           , 2008

 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY STATE SECURITIES LAWS. THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, OFFERED FOR SALE OR TRANSFERRED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE NOTE UNDER SUCH ACT
AND SUCH LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS
COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.
 
     For Value Received, SENTISEARCH, INC., a Delaware corporation (“Maker”),
promises to pay to                                             (the “Holder”),
the principal sum of                        Dollars ($                     ),
together with interest on the unpaid principal balance hereof from time to time
outstanding at the rate set forth below, until the Note is paid in full.
     The entire unpaid principal balance of this Note, together with accrued and
unpaid interest thereon, shall be paid on the first anniversary of the date of
this Note, or the first business day thereafter if such date is not a business
day (the “Maturity Date”). The Note may be prepaid by Maker at any time prior to
the maturity date without penalty or premium but only if Maker delivers to
Holder, together with the full payment of principal on the Note, an amount equal
to all interest accrued through the payment date. The Note is an unsecured
obligation of Maker.
     Interest on this Note shall accrue on the principal balance outstanding at
a rate equal to ten percent (10%) per annum. Maker will pay all accrued and
unpaid interest to the Holder on the Maturity Date (or prepayment date).
     The following shall constitute events of default hereunder (collectively,
“Events of Default”):
          (1) default in the payment of any principal or interest due under this
Note unless Maker shall cure such payment default during the period of five
business days thereafter;
          (2) the entry of a decree or order for relief by a court having
jurisdiction in the premises in respect to Maker in an involuntary case under
the federal bankruptcy laws, as now constituted or hereafter amended, or any
other applicable federal or state bankruptcy, insolvency or other similar laws,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of any of its
property, or ordering the winding-up or liquidation of any

 



--------------------------------------------------------------------------------



 



of its affairs and the continuance of any such decree or order unstayed and in
effect for a period of 90 consecutive days; or
          (3) the commencement by Maker of a voluntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy, insolvency or other similar laws, or the
consent by Maker to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of Maker or any substantial part of its property, or the making by
Maker of any assignment for the benefit of creditors, or the taking of corporate
action by Maker in furtherance of or which might reasonably be expected to
result in any of the foregoing.
     Upon the occurrence of an Event of Default, then, the principal of and
accrued and unpaid interest on all of this Note shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
the Holder. In addition, the Holder shall have then, or at any time thereafter,
all of the remedies afforded by the Uniform Commercial Code or afforded by other
applicable law.
     None of the terms or provisions of this Note may be excluded, modified, or
amended except by a written instrument duly executed on behalf of the Holder
expressly referring hereto and setting forth the provision so excluded, modified
or amended.
     This Note shall be governed by the laws of the State of New York.

                  SENTISEARCH, INC.    
 
           
 
  By:        
 
  Name:  
 
Joseph K. Pagano    
 
  Title:   Chief Executive Officer and Chairman of the Board    

 